Exhibit 4.1 INCORPORATED UNDER THE LAWS OF UTAH Number SHARES XXX CITY MEDIA,INC. **XXX** Fully paid Non-Assessable $0.001 Par Value COMMON STOCK CUSIP NO. 177877 106 THIS CERTIFIES THAT ***SPECIMEN - NAME*** IS THE RECORD HOLDER OF ***SPECIMEN AMOUNT OF SHARES*** Shares of CITY MEDIA, INC. Capital Stock Transferable on the books of the Corporation by the holder in person or by duly authorized attorney upon surrender of this Certificate properly endorsed.This Certificate is not valid until countersigned by the Transfer Agent and registered by the Registrar.WITNESS the facsimile seal of the Corporation and the facsimile signature of its duly authorized officers. Dated: SPECIMEN DATE /S//S/ PRESIDENT SECRETARY GRAPHIC SEAL
